DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The continuation application filed 05/30/2019 has been received and considered.
Claims 1-20 are pending.
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 06/07/2019, 07/08/2019, 06/29/2020, 12/14/2020 and 01/15/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, initialed and dated copies of the Applicant’s IDS forms 1449 filed on 04/02/2019 and 11/06/2017 are attached to this office action. 
Allowable Subject Matter
3.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed over the prior art of record. After further search and consideration, the prior arts of record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the particular features incorporated in each independent claims. 
The prior art Kruse (US 10,043,030) of record discloses a method for large-scale data authorization and collection. Furthermore, authorization is performed based on verification of a digital signature. The prior art Allen (US 8,914,323) of record discloses policy-based data-centric access control using a key-value data store where keys comprise a cell-level access control. The prior art Anton (US 9,948,682) of record discloses a data resource control data structure where a control policy defines an authorized context for utilization of a protected data source.
“receiving, by an authorization service from a first authorization client, first partial contextual information associated with a first authorization request without receiving first complete contextual information associated with the first authorization request, wherein the first partial contextual information is a subset of the first complete contextual information” and “receiving, by the authorization service from the first authorization client or a second authorization client, second partial contextual information associated with a second authorization request without receiving second complete contextual information associated with the second authorization request, wherein the second partial contextual information is a subset of the second complete contextual information” (as recited in claims 1, 8 and 15). 
Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHA P TAFAGHODI whose telephone number is (571)272-5199.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZOHA PIYADEHGHIBI TAFAGHODI/Examiner, Art Unit 2437  


/SAMSON B LEMMA/Primary Examiner, Art Unit 2498